DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-48 are pending in the application. Claims 1-31 and 40-42 were previously withdrawn. Claims 32 and 42 have been amended. Claims 32-39 and 43-48 are rejected.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although applicant’s amendment dated July 25, 2022 removed the limitation “occlusive face of the frame that is substantially planar” from claim 32 and from lines 5-7 of claim 43, the recitation was not removed from line 12 of the claim. Although this is believed to be an oversight, since the limitation remains in line 12 of claim 43, the rejection as set forth in the Non-Final rejection dated April 29, 2022 is still applicable.
The limitation “an occlusive face of the frame that is substantially planar” is not supported in the specification and does not appear in the elected embodiment as seen in Figs. 62A and 62B. Additionally, the relevant sections of the specification which describe the embodiment of Figs. 62A and 62B are likewise silent as to the shape or form of the occlusive face of the device. The specification states that the embodiment of Figs. 62A and 62B “can be constructed, for example, like any of the occluder devices 970, 980, 990, 1010, 1020, 1030, 1040, and 1060 described above.” However, none of the descriptions of those embodiments states the occlusive face is “substantially planar”. The description of the occlusive face is consistently described throughout the specification as “radial struts extend generally radially from the hub to form an occlusive face of the occluder device”. Additionally, applicant’s remarks state only “Support for the amended claims is found throughout the application as filed” and does not specifically point out any particular figures or passages in the specification which contain support for the newly submitted amendment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-39 and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “...curved radial struts which define the distal end..." in lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of “a distal end”.
Claim 32 recites the limitation "the gathered distal end" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of “a gathered distal end”.
Claim 32 also recites the limitation “a gathered distal end” in line 12 of the claim. It is unclear whether this recitation is intending to refer back to the newly added “the gathered distal end” as recited in line 9 of the claim or if applicant is attempting to define another separate and distinct gathered distal end.
For the purposes of examination, the claim is being interpreted as follows:
“…a plurality of cells extending from the plurality of curved radial struts which define a gathered distal end of the occlusive device, the gathered distal end arranged in interconnected rows of cells to define a lateral outer surface of the frame;
the gathered distal end including a blunt apex formed by apical points of the struts and configured to radially balance the frame and enhance deployment reliability, and the plurality of curved radial struts include a constant curvature along the lateral outer surface of the frame extending from the occlusive face of the frame to the gathered distal end…”

Claim 43 recites the limitation "a blunt apex formed by apical points of the struts which define the distal end of the occlusive device, the gathered distal end configured to…" in lines 18-19 of the claim. It is unclear if the recitation of “the distal end of the occlusive device” is attempting to refer back to the previously recited “a distal end of the frame” in line 12 or if applicant is attempting to recite a separate distinct feature. Additionally, it is unclear if the recitation of “the gathered distal end” found in line 19 is referring to the “distal end of the occlusive device” recited in line 18 or “a distal end of the frame” as recited in line 12. 
For the purposes of examination, the claim is being interpreted as follows:
“…a plurality of cells extending from the plurality of curved radial struts and arranged in interconnected rows of cells to define a lateral outer surface of the frame including a constant curvature along the lateral outer surface of the frame extending from the occlusive face of the frame that is substantially planar to a gathered distal end of the frame …
a gathering member, wherein the gathering member is interwoven through apices of an end-most row of cells including a blunt apex formed by apical points of the struts which define the gathered distal end of the frame, the gathered distal end configured to radially balance the frame and enhance deployment reliability.”

Applicant is encouraged to use consistent terminology throughout the claims to aid in clarity and avoid confusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-36 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant cited Peiffer et al (US PG Pub 2014/0018841).

    PNG
    media_image1.png
    340
    492
    media_image1.png
    Greyscale

Regarding claim 32, Peiffer teaches an occlusive device (10) comprising: a unitary1 frame (16) having a tapered outer profile (See Figs. 1, 8D) configured to conform to an appendage of a patient (See paragraph [0006]), the frame including: 
a hub (30);
a plurality of curved radial struts (18) extending radially outward from the hub and defining an occlusive face of the frame (See Figs1, 8D);
a plurality of cells (26) extending from the plurality of curved radial struts which define a gathered distal end (14) of the occlusive device, the gathered distal end arranged in interconnected rows of cells (See Figs. 1 & 8D; paragraph [0042]; note the interconnected rows of cells coming together to form the gathered distal end) to define a lateral outer surface of the frame;
the gathered distal end (14) including a blunt apex (See Figs. 1 and 8D) formed by apical points of the struts (it is noted that the struts form a blunt apex since they come to a rounded point) and configured to2 radially balance3 the frame and enhance deployment reliability, and the plurality of curved radial struts include a constant curvature along the lateral outer surface of the frame extending from the occlusive face of the frame to the gathered distal end (See Figs. 1 and 8D; paragraph [0045]); and
a covering component (40) attached to the frame such that at least a portion of the
covering component modulates passage of blood or thrombus through at least a portion of the occlusive device (See Fig. 4; paragraphs [0048]-[0050]).
Regarding claim 33, Peiffer further teaches a plurality of anchor elements (barbs 28) that extend radially outward from the lateral outer surface of the frame. (See Figs. 5 and 8D; paragraph [0046]).
Regarding claim 34, Peiffer further teaches the plurality of anchor elements (28) are at least partially positioned in the interstitial spaces defined by at least some cells of the plurality cells. (See Figs. 5 and 8D)
Regarding claim 35, Peiffer further teaches the frame is formed4 from a single tubular piece of precursor material (See paragraph [0061] which states “the tubular structure us produced by cutting a tubular nitinol body”). 
	Regarding claim 36, Peiffer further teaches at least some of the cells are helically biased hexagonal cells that comprise rectangular shapes (See Figs. 1 and 8D). It is noted that the cells of Peiffer are helically biased because they form a helix (or staircase) upwardly and around the outer surface of the device. The cells are rectangular (See Fig. 8D) and form a hexagonal shape.
Regarding claim 39, Peiffer further teaches at least some of the cells comprise a diamond shape (See Figs. 1 and 8D). Note that the cells are diamond shaped when viewed along the longitudinal axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Peiffer et al (US PG Pub 2014/0018841) in view of previously cited Hyodoh et al (US PG Pub 2003/0040771).
	Regarding claim 37, Peiffer teaches the device of claim 32 above and further teaches the distal strut ends are held together by a gathering member in “a fixed and secure manner” by holding the distal strut ends in a crimped tube (See paragraph [0063]). 
	Peiffer does not explicitly teach the distal end is held together by a gathering member interwoven through the apices of an end-most row of cells.
	Hyodoh teaches an occluding device (700) featuring a closed distal end which is held together by threading a monofilament suture through nearby openings (cells) of the end row. (See paragraph [0231]). Hyodoh also teaches the end may be held closed by metal clips.
	It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the interwoven filament gathering member as taught by Hyodoh for the crimped tube gathering member as taught by Peiffer since both the interwoven filament taught by Hyodoh and the crimped tube taught by Peiffer are art equivalent means of reliably holding the distal end of the occluding device in a closed configuration. Further is appears the device would work equally well with either closure means. 
	Regarding claim 38, modified Peiffer further teaches the gathering member is in tension such that each cell of the end-most row of cells is made to be positioned nearer to the other cells of the end-most row of cells than without the tension. Peiffer as modified above to include an interwoven gathering member would operate in this manner since the occluding frame of Peiffer is made of self-expanding Nitinol and the gathering member is holding the distal ends closed which necessarily holds the end row of cells closer to each other than they would be without the gathering member. (See Peiffer paragraph [0063] and Hyodoh paragraph [0231]).

Claims 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Peiffer et al (US PG Pub 2014/0018841) in view of Riina et al (US PG Pub 2013/0103074) and further in view of previously cited Hyodoh et al (US PG Pub 2003/0040771).
	Regarding claim 43, Peiffer teaches an occlusive device (10) comprising:
	a unitary5 frame (16) having a tapered outer profile (See Figs. 1, 8D) configured to conform to an appendage of a patient (See paragraph [0006]), the frame including:
	a hub (30);
	a plurality of curved radial struts (18) extending radially outward from the hub and defining an occlusive face of the frame (See Figs. 1, 8D); and
a plurality of cells (26) (See paragraph [0042]) extending from the plurality of curved radial struts and arranged in interconnected rows of cells (See Figs. 1, 8D) to define a lateral outer surface of the frame including a constant curvature along the lateral outer surface of the frame extending from the occlusive face of the frame to a distal end of the frame (See Figs. 1 and 8D; paragraphs [0045]);
	a covering component (40) attached to the frame such that at least a portion of the covering component modulates passage of blood or thrombus through at least a portion of the occlusive device (See Fig. 4; paragraphs [0048]-[0050]; and
	a gathering member (crimped tube at distal ends, see paragraph [0063]) at the distal end (14) including a blunt apex (See Figs. 1 and 8D) formed by apical points of the struts (it is noted that the struts form a blunt apex since they come to a rounded point) configured to6 radially balance7 the frame and enhance deployment reliability.
	Peiffer does not teach the gathering member at the distal end is interwoven through apices of an end most row of cells. 
	Hyodoh teaches an occluding device (700) featuring a closed distal end which is held together by threading a monofilament suture through nearby openings (cells) of the end row. (See paragraph [0231]). Hyodoh also teaches the end may be held closed by metal clips.
	It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the interwoven filament gathering member as taught by Hyodoh for the crimped tube gathering member as taught by Peiffer since both the interwoven filament taught by Hyodoh and the crimped tube taught by Peiffer are art equivalent means of reliably holding the distal end of the occluding device in a closed configuration. Further is appears the device would work equally well with either closure means. 
Modified Peiffer does not explicitly teach the occlusive face of the frame formed by the radially extending struts is substantially planar. However, Peiffer does teach the device the device “may have a generally cone-like, for example, frusto-conical, or cylindrical shape. Such shapes may allow the device to accommodate more closely to the natural shape of the LAA… in order to provide an interference-like fit and hold the device in place”.8  (See paragraph [0045]). 
Additionally, Peiffer incorporates by reference document WO 03/063732 to inventor Sutton, (see paragraphs [0121] and [0122]). The Sutton reference states the closed end of the wire frame has a “substantially flat configuration” (at page 21, line 4) and also states “Atrial appendage implant devices with few or little back plane protuberances may be desirable as such devices are unlikely to impede or disrupt blood flow through the atrium” (at page 20, lines 20-25).
	Riina teaches an analogous implantable occluding device featuring an occlusive face (flow restricting face 15) which may be convex or may be formed with a planar configuration. (See paragraphs [0089]-[0093]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have the occlusive face as taught by Peiffer be substantially planar as taught by Riina since it is known in the art that both planar and curved occlusive faces are useful in occluding devices. Additionally, planar, or flattened occlusive faces have the advantage of being unlikely to impede or disrupt blood flow through the atrium which makes the device safer and more effective.
	Regarding claim 44, modified Peiffer further teaches the gathering member is in tension such that each cell of the end-most row of cells is made to be positioned nearer to the other cells of the end-most row of cells than without the tension. Peiffer as modified above to include an interwoven gathering member would operate in this manner since the occluding frame of Peiffer is made of self-expanding Nitinol and the gathering member is holding the distal ends closed which necessarily holds the end row of cells closer to each other than they would be without the gathering member. (See Peiffer paragraph [0063] and Hyodoh paragraph [0231]).
	Regarding claim 45, modified Peiffer further teaches a plurality of anchor elements (barbs 28) that extend radially outward from the lateral outer surface of the frame. (See Peiffer Figs. 5 and 8D; paragraph [0046]).
	Regarding claim 46, modified Peiffer further teaches the plurality of anchor elements (28) are at least partially positioned in the interstitial spaces defined by at least some cells of the plurality cells. (See Peiffer Figs. 5 and 8D).
	Regarding claims 47 and 48, modified Peiffer further teaches at least some of the cells are helically biased hexagonal cells that comprise rectangular shapes (See Figs. 1 and 8D). It is noted that the cells of Peiffer are helically biased because they form a helix (or staircase) upwardly and around the outer surface of the device. The cells are rectangular (See Fig. 8D) and form a hexagonal shape.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
As noted above, applicant’s amendment to amend claim 32 to remove the limitation that the occlusive face is “substantially planar” has overcome the 35 U.S.C. §112(a) rejection as applied to claims 32-39. Although applicant’s amendment dated July 25, 2022 removed the limitation “occlusive face of the frame that is substantially planar” from lines 5-7 of claim 43, the recitation was not removed from line 12 of the claim. Although this is believed to be an oversight, since the limitation remains in line 12 of claim 43, the new matter rejection as set forth in the Non-Final rejection dated April 29, 2022 is still applicable.
Applicant argues the Peiffer reference fails to teach a gathered distal end of the unitary frame includes a blunt apex formed by apical points of the struts which define the distal end of the device. This is unpersuasive.  

    PNG
    media_image1.png
    340
    492
    media_image1.png
    Greyscale

Firstly, it is noted that the amendments to claims 32 and 43 have presented new issues of indefiniteness and lack of clarity. 
Applicant argues that because the crimped ends of the struts bend inwardly, the device of Peiffer fails to disclose all the features of claim 32. This is unpersuasive. MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless Appellant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, Appellant has not provided a special definition, nor has Appellant argued a special definition should apply. As such, examiner has applied the plain meaning9 to each of the words in this claim limitation. 
As seen in Fig. 8D, Peiffer clearly teaches an occluding device with a gathered (brought closer together) distal end of a unitary (of or relating to a unit” and further defines “unit” as “a piece or complex of apparatus serving to perform one particular function) frame including a blunt (rounded, not sharp) apex (narrowed or pointed end) formed by apical (of or relating to, or situated at an apex) points (terminal usually sharp or narrowly rounded part of something) of the struts (18) which define the distal end (the part of an area that lies at the boundary) of the occlusive device (See Fig. 8D). It is further noted that there is nothing in the claim which precludes this interpretation. 
It is the examiner’s position that the rounded portions of the struts as circled in Fig. 8D above are “apical points” which form an “apex” (narrowed or pointed end) because these curves in the struts (which bend inward) are narrowly rounded parts (“points”) which come together to form a rounded (blunt) narrowed end (apex) which is located at the distal end of the device. There is no specific language or limitation in the claim which excludes the struts from bending inward as seen in Fig. 8D of Peiffer. 
Applicant alleges “Peiffer teaches the struts being gathered within the cage-like structure and not at a distal end of the device”. This is unpersuasive. The circled area in Fig. 8D above is clearly a “distal end” because it lies at the extent of the device. It is the portion of the device which contacts tissue and is thus the “end” of the device. Additionally, Peiffer specifically defines this feature as “an atraumatic distal end (14) of the device (10)” throughout the specification (See, for example, paragraphs [0006]; [0044]). There is no specific limitation in the claims which precludes the struts from bending inwardly. There is no language in the claims which differentiates the blunt apex as taught by Peiffer from that of appellant’s invention. Applicant has not claimed any specific structure or prescribed any special definition to “apical points”. As required by the MPEP, examiner has given this claim limitation the “broadest reasonable interpretation in light of the specification”, and given the claim terms their “plain meaning”. (See also pages 4-7 of PTAB decision dated November 8, 2021).
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Monday through Thursday between 9:30am and 2:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam-Webster Dictionary defines “unitary” as “of or relating to a unit; having the character of a unit” and further defines “unit” as “a piece or complex of apparatus serving to perform one particular function”. Since all the elements of Peiffer work together to perform a particular function, namely occluding a body lumen, the device is considered “unitary”. See also MPEP §2111.01(II) which states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See also pages 6-7 of PTAB Appeal Decision dated November 8, 2021.
        2 It is noted the functional limitation "configured to" is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations. In the instant case, the device of Peiffer meets all the structural requirements and is capable of performing the intended function. It is further noted that the shape of Peiffer’s device as seen in Fig. 8D is substantially similar to applicant’s elected embodiment as seen in Fig. 62B, as such, the similarity in shape is deemed to also perform the recited function of “to radially balance the frame and enhance deployment reliability”. Additionally, it is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).
        
        3 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, applicant has not provided any definition for “radially balanced”. Paragraph [0236] of applicant’s specification (which describes a non-elected embodiment of the invention) states “…the occluder device is radially symmetric. As such, the occlude device is structurally balanced.” For the purposes of examination, the term “radially balance” is being interpreted as “radially symmetric” which is the interpretation consistent with the specification. In the instant case, the device of Peiffer is “radially symmetric” (symmetric about the longitudinal axis in a radial direction; See Figs. 1 &8D) and thus meets the limitation “radially balanced”.
        4 It is noted that this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113). In the instant case, Peiffer discloses forming the occlusive device by cutting a tubular nitinol body.
        5 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam-Webster Dictionary defines “unitary” as “of or relating to a unit; having the character of a unit” and further defines “unit” as “a piece or complex of apparatus serving to perform one particular function”. Since all the elements of Peiffer work together to perform a particular function, namely occluding a body lumen, the device is considered “unitary”. See also MPEP §2111.01(II) which states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See also pages 6-7 of PTAB Appeal Decision dated  November 8, 2021.
        
        6 It is noted the functional limitation "configured to" is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations. In the instant case, the device of Peiffer meets all the structural requirements and is capable of performing the intended function. It is further noted that the shape of Peiffer’s device as seen in Fig. 8D is substantially similar to applicant’s elected embodiment as seen in Fig. 62B, as such, the similarity in shape is deemed to also perform the recited function of “to radially balance the frame and enhance deployment reliability”. Additionally, it is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).
        
        7 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, applicant has not provided any definition for “radially balanced”. Paragraph [0236] of applicant’s specification (which describes a non-elected embodiment of the invention) states “…the occluder device is radially symmetric. As such, the occlude device is structurally balanced.” For the purposes of examination, the term “radially balance” is being interpreted as “radially symmetric” which is the interpretation consistent with the specification. In the instant case, the device of Peiffer is “radially symmetric” (symmetric about the longitudinal axis in a radial direction; See Figs. 1 &8D) and thus meets the limitation “radially balanced”.
        
        8 It is noted that the relied upon embodiment in applicant’s disclosure is similarly described: “The depicted occluder devices 970, 980, 990, 1010, 1020, 1030, 1040, and 1060 are generally cylindrical when in an unrestrained expanded or deployed configuration (as shown). In some embodiments, the occluder devices 970, 980, 990, 1010, 1020, 1030, 1040, and 1060 have shapes other than generally cylindrical such as, but not limited to, conical, frusto conical, spherical, pyramidal, truncated pyramidal, and the like.” (paragraph [0232] of the specification in US PG Pub format.)
        9 Each of the bolded terms from the claim limitation is followed by a definition for that term as found in the Merriam-Webster Dictionary. It is the examiner’s position that the provided definitions evidence of the ordinary and customary meaning in the art as wells as the generally held meaning in common language.